COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                            §

 OCTAVIO AMARO,                                  §                No. 08-14-00052-CR

                       Appellant,                §                  Appeal from the

 v.                                              §                 346th District Court

 THE STATE OF TEXAS,                             §             of El Paso County, Texas

                        State.                   §                (TC# 20120D04658)

                                              §
                                            ORDER

        The Court GRANTS the Appellant’s fourth motion for extension of time within which to

file the brief until September 26, 2014. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

        It is further ORDERED that the Hon. Veronica Teresa Lerma, the Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before September 26,

2014.

        If the Appellant’s brief is not filed with this Court by September 26, 2014, this Court will

find it necessary to send this case back to the trial court for a hearing as to why the Appellant’s

brief has not been filed.

        IT IS SO ORDERED this 27th day of August, 2014.

                                                      PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.